Mr. Justice Robb
delivered the opinion of the Court:
This is an appeal from a decree in the supreme court of the District restraining the appellants, during the pendency of this suit, from further proceedings to obtain possession of premises *415No. 1400 Chapin street, N. W., in this city, sold by them as trustees under a deed of trust.
The appellee was the alleged owner in possession at the time of the sale. It subsequently filed this bill setting forth, among other things, that the sale was not made in good faith; that the alleged purchaser was merely acting for and in the interest of the trustees; in other words, that the trustees sold the property to themselves. It was further alleged that the sale price was less than one half the value of the property. Appellants filed no answer to this bill, but did make a return to the rule. That return, however, contained no denial of the averment that the trustees were interested in the sale, and the denial of the averment as to the gross inadequacy of the sale price was equivocal.
Since the same degree of good faith is required of such trustees as of other fiduciaries, it follows that the decree must be affirmed, with costs. Affirmed.